Citation Nr: 1823641	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)) in Nashville, Tennessee.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected PTSD, currently rated 50 percent disabling.

By way of procedural background, the RO granted service connection for PTSD and assigned a 50 percent rating in an April 2013 rating decision.  The Veteran filed a timely notice of disagreement with the assigned rating in April 2013.  The RO issued a Statement of the Case (SOC) in September 2014, and the Veteran filed a timely substantive appeal.

The Board observes that since the September 2014 SOC, additional medical evidence was received at the RO consisting of Vet Center records from February 2013 to June 2015 and VA treatment records from September 2014 to January 2016.  When additional evidence is received by the RO prior to transfer of records to the Board, a supplemental statement of the case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2017).

Notably, the VA treatment records and Vet Center treatment records are relevant to the rating claim currently on appeal.  Pursuant to 38 C.F.R. § 19.37, a SSOC must be furnished to the Veteran when additional pertinent evidence is received after a SOC.  Accordingly, the Board concludes that a remand is necessary for the issuance of a SSOC addressing the Veteran's claim on appeal.

In addition, in the August 2016 statement, the Veteran's representative indicated that the Veteran has reported that his symptoms have worsened in severity since the last VA examination in March 2013 and that the record is lacking adequate contemporaneous clinical findings.  The Veteran's representative requested a new VA examination.  Upon review of the file, the Board notes that in a statement received in April 2015, the Veteran described symptoms of impairment of thought processes and suicidal ideation.  In light of the reports of worsening, remand for a new VA examination to address the current severity of the Veteran's PTSD is appropriate.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any VA treatment records dated from January 2016 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated from January 2016 to the present and, with any assistance needed from the Veteran, any additional Vet Center records.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his PTSD.  

The Veteran's file must be reviewed by the VA examiner.

4.  After completing the above, and any other necessary development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

